People v Johnson (2020 NY Slip Op 03625)





People v Johnson


2020 NY Slip Op 03625


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Renwick, J.P., Mazzarelli, Webber, Kern, Moulton, JJ.


11723 3867/16

[*1] The People of the State of New York, Respondent,
vElijah Johnson, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (David Crow of counsel) and Dechert LLP, New York (Ryan Strong of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered November 15, 2017, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 6½ years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations. Viewed as a whole, the evidence, including expert testimony, supports the conclusion that defendant used a taser on the victim, which constituted a dangerous instrument because it was readily capable of causing serious physical injury under the circumstances of its use (see Penal Law § 10.00[13]; People v Richard, 30 AD3d 750, 753 [3d Dept 2006] lv denied 7 NY3d 869 [2006]; People v MacCary, 173 AD2d 646, 647 [2d Dept 1991], lv denied 78 NY2d 969 [1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK